Citation Nr: 1627244	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to January 1963, from April 1965 to April 1969, and from April 1987 to August 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran originally requested a Board hearing in his June 2013 substantive appeal, but withdrew that request in June 2016.  No other hearing request remains pending.  


FINDING OF FACT

In June 2016, prior to the promulgation of a decision by the Board, the Veteran's representative submitted correspondence stating that the Veteran wished to withdraw from appellate review his claims for entitlement to an increased rating for PTSD and entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to a rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
2.  The criteria for withdrawal of the claim for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In June 2016, prior to the Board promulgating a decision, the Veteran, through his representative, submitted correspondence stating that he wished to withdraw his appeal of all issues, as he is already in receipt of a 100 percent rating and does not wish to pursue the appeal.  Therefore, the Board finds that the June 2016 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU
have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 50 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


